DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 1/10/2022 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the first seat element” in line 7.  This phrase lacks sufficient antecedent basis.  It appears applicant is referring to “the at least one first seat element” as set forth in the preamble.
Claim 2 recites the phrases “at least the first seat element” (lines1- 2).  It is not clear if Applicant is reciting the same - -at least that at least one first seat element - - as recited in claim 1.  It is not clear if applicant intends to claim a single first seat element or would like to more broadly claim at least one first seat element.  Consistent naming conventions, that include qualifiers such as “at least one,” is required for clarification of claim scope.  It appears Applicant is intending to claim that the at least one first seat element of claim 1 is a first seat element and a second seat element.  

Claim 3 describes how the locking device can be operated by the first seat element by changing inclination of the first seat element, but not operated by the second seat element which is not adjustable in inclination.  This recitation appears opposite to what is described in lines 7-10 of claim 3, stating the locking device being “not accessible” if the first seat element is mounted on the base and “accessible” if the second seat element is mounted on the seat.  Clarification is required. 
Claim 3 recites “a locking device” in line 7.  Claim 3 later recites “at least one locking device” in line 11.  It is not clear if applicant is claiming a single locking device or at least one locking device.  Clarification is required.
	Claim 5 recites “a group I, II, and/or III seat element” in line 5.  It is not clear what constitutes a group I, II or III seat element.  Clarification is required.
Claim 8 recites “the first and/or a second seat element” in line 7 and lines 9-10.  This phrase lacks sufficient antecedent basis.  It is not clear, as set forth above, if Applicant intends to claim a single first seat element or at least one first seat element.  Clarification is required.  If Applicant intends to claim at least one first seat element, later recitations should read - - the at least one first seat element - -.
Claim 9 recites “the first and/or second locking device” in line 5.  The previous paragraph recites “at least one first and/or at least one second locking device” in line 3.  It is not clear if Applicant is claiming “at least one” or a single first and second locking device.  Clarification is required.
Claim 9 recites the phrase “the first and/or a second seat element” in line 6.  This phrase lacks sufficient antecedent basis.  Again, it is not clear if Applicant intends to claim a single first seat element or at least one first seat element.
Claim 11 recites the phrase “the seat element” in line 3.  This phrase lacks sufficient antecedent basis.  It is not clear if Applicant is referring to “the at least one first seat element” or a different seat element.  Clarification is required.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 12 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Kabushiki JP H05 1579 U.  With respect to claim 1 Kabushiki discloses a child seat system comprising at least one first seat element (16) and one base (12) which can be attached to a vehicle seat (see figure 11), wherein the base (12) has a plinth element (22) and a rotary element (14), wherein the rotary element (14) has at least one fastening device (62) for fastening the first seat element (16) (see Figure 5), wherein the rotary element is rotatably arranged on the plinth element in such a manner that the rotary element, together with the first seat element (16) can be rotated with respect to the plinth element (22) in order to change an orientation of the seat element (16) wherein the seat element (16) can be removed from the base (12) (see paragraph [0034] of translation).  With respect to claim 2, the system comprising at the first seat element (16), one second seat element (18) and one base (12) which can be attached to a vehicle seat wherein at least the first seat element (16) can be rotated with respect to the base or the plinth element from a first orientation into a second orientation which deviates from the first orientation (see paragraph 25 of translation describing rotation of rotary element (14), to which first seat element (16) is fixed, with respect to plinth element (22), wherein a corresponding rotation of the second seat element (18) with respect to the base (12) is prevented or at least restricted (see how seat element (18) is latched with respect to base portion (22) at elements (35) in Figure 11) compared to the rotation of the first seat element.  With respect to claim 4, the base (12) has a support or stabilizing element (20).  With respect to claim 5, wherein at least two different seat elements, in particular a baby seat (160) as a second seat element and a group I, II. III seat element (18), in the form of a juvenile seat/booster style seat, on the other hand.  With respect to claim 6, the base (1), in particular the plinth element (22) comprises at least one belt guiding device (see webbing hooks (26), webbing guide (28) held in place by cling portion (22)).  With respect to claim 7, the base, in particular the rotary element (14), has at least 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected as best understood under 35 U.S.C. 103 as being unpatentable over Kabushiki JP H05 1579 U in view of Morgentstern (US 2014/0265489).  As disclosed above, Kabushiki reveals all claimed elements with the exception of a headrest that is adjustable in height and provided with a locking device.   Morgenstern teaches a height adjustable headrest for use with a seat element detachable mounted on a seat base.  It would have been obvious to one of ordinary skill in the art to provide for height adjustability between headrest (66) and backrest (64) of seat element (16) since such a modification enables the seat to more securely support occupants of varying sizes, making the device more universally useable and therefore marketable.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendment filed on December 3, 2021 has been considered in its entirety.  A series of 112 (b) issues are set forth above.  A recurring issue involves how applicant refers to the first seat element.  It is unclear if applicant is claiming “at least one first seat element”, “a first seat element” or “a seat element.”  Consistent naming conventions will help clarify this issue in the claim language.  Additional issues are detailed above.
With respect to the Kabushiki reference, Applicant argues that the examiner has not identified an element described as seat element (16) in Figure 5.  Figure 5 is a partial view.  The seat element is not shown in Figure 5.  Figure 1, however, shows how seat element (16) is mounted upon rotatable element (14) which is rotatable positioned within plinth element (22).  The reference numbers (14) and (22) are consistent between Figure 1 and Figure 5 to provide sufficient context.
Applicant further argues that the machine translation does not support that the seat element is removable.  The Examiner contends that Figure 5 shows the removable nature of the seat element.  The seat element (16) includes a fixing portion (68) (see machine translation paragraph [0026]) and this fixing portion, along with disengagement of lock pin (92), shows how the seat element is removable from the rotatable element (14) as shown in Figure 5.  Applicant argues that Kabushiki discloses removing the seat back (16) but not the first seat element.  The Examiner has equated the seat back (16) to applicant’s claims first seat element as set forth in claim 1.  Figure 1 shows how the seat back (16) includes a fixing portion (68) which also supports a seat portion (18).  The seat portion (18) is positioned on the seat back (16) and therefore removal of seat back (16) results in removal of seat portion (18).  Seat portion (18) is equated to a second seat element in particular claims as set forth above.  
Applicant further argues that Kabushiki doesn’t disclose the elements of claim 2, particularly a second seat element wherein a corresponding rotation is prevented or at least restricted compared to the first seat element.  When first seat element (16) is positioned on the base (12), it is positioned therein by rotatable element (14).  When the first seat element is removed and second seat element (18) is positioned on the base (12), it is positioned therein without the rotatable element (14).  In this configured the second seat element is restricted/prevented from rotation as compared with the first seat element.  It appears applicant is trying to explain that both the first and second seat element are simultaneously 
Applicant’s arguments with respect to claim 3 appear to be persuasive, however, an outstanding 112b issue with respect to claim 3 remains as set forth above.
Applicant further argues that Kabushiki does not disclose a support and/or stabilizing element in particular a support and/or stabilizing fin for supporting an/or stabilizing the seat element.  The use of “and/or” throughout this phrase makes it particularly broad.  The Examiner contends that a support, in particular a support for supporting the seat element is the broadest reasonable interpretation of this phrase.  The base (12) disclosed by the prior art performs this support function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636